DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

Status of the Claims
This action is in response to papers filed 03/22/2022 in which claims 2 and 10 were canceled; and claim 1 was amended. All the amendments have been thoroughly reviewed and entered.
Claims 1, 3-9 and 11-12 are under examination.





Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) and Zeng et al (25 April 2013; WO 2013/059167 A2; previously cited). 
Regarding claims 1 and 11, Juang teaches a process for producing polyurea microcapsules composition with capsules having a capsule wall and capsule core comprising (a) providing an emulsion containing droplets of hydrophobic liquid phase and an aqueous phase; (b) causing formation of capsules in the emulsion in the presence of a colloidal stabilizer such as polyvinyl alcohol, by adding a catalyst to obtain a capsule suspension; and (c) curing the capsule suspension thereby forming the microcapsules composition, wherein the emulsion contains a polyisocyanate and a polyamine (Abstract; column 6, lines 20-end; columns 7-12; claims 1, 5-15, 17, 22-23 and 27-28).
However, Juang does not teach the one or more materials selected from the group consisting of pectin, guar gum, hydroxyethyl cellulose, and an amine selected from the group consisting of polylysine, protein, and gelatin of claim 1.
Regarding the one or more materials selected from the group consisting of pectin, guar gum, hydroxyethyl cellulose, and an amine selected from the group consisting of polylysine, protein, and gelatin of claim 1, Zeng teaches a polyurea microcapsules encapsulating a fragrance, wherein the shell of the polyurea particles is formed from interfacial polymerization between a polyisocyanate and a crosslinking agent and in the presence of capsule formation aid such polyvinyl alcohol (abstract; pages 1, 2 and 4). Zeng teaches the crosslinking agent is selected from amine-containing compound including ethylenediamine, diethylenetriamine, triethylenetetramine, tetraethylenepentamine, L-lysine, and polymer of lysine (polylysine) (page 4, 3rd paragraph). 
It would have been obvious to one of ordinary skill in the art to incorporate polylysine as the polyamine in the process of producing polyurea microcapsule of Juang, and produce the claimed invention. One of ordinary skill in the art would have been motivated to so because Zeng provided the guidance to do so by teaching that not only diethylenetriamine (among others) as taught in Juang, but also polylysine is suitable as the polyamine for interfacial polymerization with polyisocyanate to form the polyurea microcapsules (Zeng: page 4, 3rd paragraph). Thus, it would have been merely simple substitution of one suitable polyamine from a list of known polyamines for another to achieve predictable results of forming polyurea microcapsules when reacting with polyisocyanate and in the presence of a capsule formation aid. As such, it is also noted that [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 4, Juang and Zeng teaches the hydrophobic liquid phase contains a core material such as perfume or flavor (Juang: column 9, line 43-44; Zeng: page 2, last paragraph).
Regarding claims 5 and 6, Juang and Zeng teaches the polyisocyanate include an aliphatic polyisocyanate based on hexamethylene diisocyanate (Juang: column 7, lines 60-end, column 8, lines 1-37, and claims 6 and 13; Zeng: page 2, 2nd paragraph). 
Regarding claim 9, Juang and Zeng teach the emulsion is prepared by emulsifying an oil phase into an aqueous phase and the oil phase contains the core material such as perfume or flavor (Juang: column 6, lines 20-38, and claims 1, 12, 13, 17, 23 and 28; Zeng: page 4, paragraphs 1-3 and claim 1).
Regarding claim 12, Zeng teaches the polyurea microcapsules are incorporated in personal care products (page 1; page 2, last paragraph).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) and Zeng et al (25 April 2013; WO 2013/059167 A2; previously cited), as applied to claim 1 above, and further in view of Gizaw et al (6 October 2011; US 2011/0245141 A1). 
The method preparing a capsule composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Juang and Zeng do not teach the step (d) of adding a deposition aid to the capsule slurry of claim 3.
Regarding claim 3, Gizaw teaches microcapsules composition wherein the microcapsule comprises a shell encapsulating a fragrance, and the shell is comprised of polyurea (Abstract; [0011], [0013], [0015]-[0016], [0018], [0020], [0022]-[0023], [0035], [0054]-[0055], [0064], [0066], [0068]; claims 22, 24 and 25). Gizaw teaches the microcapsules are further coated with a cationically charged polymer which increase the stability of the microcapsule and increase the deposition of the microcapsules on surfaces (Abstract; [0011], [0013], [0015], [0020], [0022]-[0023], [0035], [0054]-[0055], [0064], [0066], [0068]; claims 22, 24 and 25).
It would have been obvious one of one of ordinary skill in the art to further include the step of adding a cationically charged polymer after the curing of the capsule slurry, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Gizaw provided the guidance to do so by teaching that a cationically charged polymer can be added to a polyurea capsule slurry so as to form a coating around the shell of the capsules, and such coating of cationically charged polymer around the capsules increase the stability of the microcapsule, as well as, increase the deposition of the microcapsules on surfaces. Thus, an ordinary artisan seeking to maximize the stability of the microcapsules, as well as, the deposition of the polyurea microcapsules onto surfaces, would have looked to adding a cationically charged polymer after the curing of the capsule slurry of Juang and Zeng so as to obtained coated polyurea microcapsules with enhanced stability and deposition onto surfaces, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) and Zeng et al (25 April 2013; WO 2013/059167 A2; previously cited), as applied to claim 1 above, and further in view of Stover et al (8 December 2005; US 2005/0271735 A1; previously cited). 
The method preparing a capsule composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Juang and Zeng do not teach the method further comprising step (d) purifying the capsule composition by washing with water, dialfiltration, or centrifugation of claim 7.
Regarding claim 7, Stover teaches a process of encapsulation of hydrophobic organic molecule in a polyurea microcapsules in which the formation of capsules in an emulsion include the addition of a catalyst and such incorporation of a catalyst is for the purpose of speeding the membrane forming reaction of the polyurea capsules (Abstract; [0007]-[0009], [0035], [0051]-[0062], [0064], [0068] and [0071]). Stover teaches a process for encapsulation of a hydrophobic organic molecule in a polyurea microcapsules by interfacial polymerization, the process comprising contacting a) an aqueous phase, and b) a water-immiscible phase comprising a water-immiscible solvent, an aromatic polyisocyanate, and a hydrophobic organic molecule ([0007]-[0009], [0051] and [0053]-[0058]), and thus, forming a polyurea capsule suspension ([0093]). Stover teaches the membrane-forming reaction can be carried out at elevated temperature up to about 70°C ([0074]). Stover teaches a polyurea capsule suspension was filter and washed three times with water ([0099]).  Stover further teaches the microcapsule suspension as obtained from the interfacial reaction still contains residual amounts of stabilizer and/or surfactant and it was observed that washing the capsules with water to remove most of this residual stabilizer and/or surfactant resulted in increased release rates, and more complete release over time ([0145]). Stover teaches the hydrophobic organic molecule is selected form the group consisting of a perfume, a pharmaceutical, a fragrance, a flavoring agent, a pigment and a dye (claim 10).
 It would have been obvious to one of ordinary skill in the art to add the step of washing the cured capsule slurry with water in the method of producing the capsules of Juang and Zeng, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Stover provided the guidance to do so by teaching that the capsule slurry of Juang and Zeng can further be washed with water so as to remove most of this residual stabilizer and/or surfactant resulted in increased release rates, and more complete release over time (Stover: [0145]). Thus, an ordinary artisan provided the guidance from the prior art would looked to washing the capsule slurry of Juang and Zeng so as to remove residual stabilizer and/or surfactant and obtain a purified capsule composition that provide a more complete release over time, and achieve Applicant’s claimed invention with reasonable expectation of success 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) and Zeng et al (25 April 2013; WO 2013/059167 A2; previously cited), as applied to claim 1 above, and further in view of Popplewell et al (14 June 2012; US 2012/0148644 A1; previously cited). 
The method preparing a capsule composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Juang and Zeng do not teach the capsule core further contains a solvent or a core modifier of claim 8.
Regarding claim 8, Popplewell teaches a polyurea capsule composition comprising capsules and a capsule formation aid, wherein the capsules contain a polyurea wall and an oil core containing a fragrance, the polyurea wall is formed of a reaction product of a polyisocyanate and a crosslinking agent in the presence of the capsule formulation aid (abstract; [0009]-[0017] and [0048]-[0081]). Popplewell teaches the fragrance is dissolved in a solvent ([0119]-[0154] and [0167]-[0179]).
It would have been obvious to one of ordinary skill in the art to include a solvent in the oil core containing a perfume of the capsule composition of Ouali, and produce the claimed invention. One of ordinary skill in the art would have been motivated do so because Juang, Zeng and Popplewell are commonly drawn to polyurea capsule compositions, and Popplewell provided the guidance for including a solvent in the oil core containing a perfume of the capsule composition of Juang and Zeng. One of ordinary skill in the art would have reasonable expectation of success of including a solvent in the oil core containing a perfume of the capsule composition of Juang and Zeng because Juang also indicated that a solvent may be added to the core so as to dissolve the core material (Juang: column 2, lines 35-44; column 8, lines 40-59). Thus, an ordinary artisan provided the guidance from the prior art would have looked to including a solvent in the oil core of Juang and Zeng so as to the perfume can be dissolved in the solvent, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that none of the cited prior arts teach or suggest the group of amines as amended in claim 1. (Remarks, pages 6-7).
In response, the Examiner disagrees. As discussed above in the pending 103 rejection Zeng also teaches polymer of lysine as one of the suitable amine-containing compounds (Zeng: page 4, 3rd paragraph). The teaching of polymer of lysine meets the claimed polylysine. 
As a result, for at least the reason discussed above, claims 1, 3-9 and 11-12 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the pending 103 rejections as set forth in the office action.


Modified Rejection
Necessitated by Applicant’s Claim Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11-15, 21 and 22 of U.S. Patent No. 11311467 in view of Nehen et al (US 4,428,983) or Zeng et al (WO 2013/059167 A2). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending Application No. 13967800 significantly overlap with the subject matter of instant claims, i.e., methods for preparing a capsule composition comprising providing an active emulsion containing an oil phase comprising an active material and an aqueous phase, wherein the active emulsion further comprises a capsule formation aid/surfactant such as polyvinyl alcohol; causing formation of capsules by adding a crosslinking agent to active emulsion to form a capsule slurry; curing the capsule slurry; adding a catalyst such as a salt solution to the active emulsion; washing the capsule slurry with water; thereby obtaining the capsule composition, wherein the active emulsion contains a polyisocyanate such as a trimethylol propane-adduct of xylylene diisocyanate.
While the amine compound in the claims instant application differs from the amine compound in the claims of the Patent, it would have been obvious to include a crosslinking agent such as chitosan to the claims of the instant application in view of the guidance from the Patent so the crosslinking agent can react with polyisocyanate to form polyurea capsule, as the Patent is filed before the claims of the instant application and can be used as prior art.
It would also have been obvious to include gelatin and polyvinyl alcohol as the surfactant solution in the claims of the Patent in view of the guidance from Nehen, which teaches that a combination of gelation and polyvinyl alcohol can be used as the surfactants used in the formation of polyurea capsules (Nehen: Abstract; columns 3-5; columns 8-11; column 15, lines 16-20). 
Alternatively, it would also have been obvious to include polylysine as the crosslinking agent in the claims of the Patent in view of the guidance from Zeng, which teaches that polylysine is one of the suitable amine compound used as crosslinking agent in forming polyurea capsule (Zeng: abstract; pages 1, 2 and 4).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 11311467 in view of Nehen or Zeng.



Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that chitosan was omitted from claim 1 of the instant application and thus, the group of amines is distinct from the subject matter claimed in U.S. Patent No. 11311467 (previously copending application No. 13/967,800).
In response, the Examiner disagrees for the reason(s) discussed above in the pending double patent rejection, said discussion being incorporated herein in its entirety.
As a result, the Examiner maintains the position the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over U.S. Patent No. 11311467 in view of Nehen or Zeng.


New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) in view of Nehen et al (31 January 1984; US 4,428,983). 
Regarding claims 1 and 11, Juang teaches a process for producing polyurea microcapsules composition with capsules having a capsule wall and capsule core comprising (a) providing an emulsion containing droplets of hydrophobic liquid phase and an aqueous phase; (b) causing formation of capsules in the emulsion in the presence of a colloidal stabilizer such as polyvinyl alcohol, by adding a catalyst to obtain a capsule suspension; and (c) curing the capsule suspension thereby forming the microcapsules composition, wherein the emulsion contains a polyisocyanate and a polyamine (Abstract; column 6, lines 20-end; columns 7-12; claims 1, 5-15, 17, 22-23 and 27-28).
However, Juang does not teach the one or more materials selected from the group consisting of pectin, guar gum, hydroxyethyl cellulose, and an amine selected from the group consisting of polylysine, protein, and gelatin of claim 1.
Regarding the one or more materials selected from the group consisting of pectin, guar gum, hydroxyethyl cellulose, and an amine selected from the group consisting of polylysine, protein, and gelatin of claim 1, Nehen teaches a polyurea microcapsule encapsulating a perfume oil, wherein the shell of the polyurea is formed from interfacial polymerization between a polyisocyanate and crosslinking agent and in the presence of colloidal stabilizers/protective colloids such as polyvinyl alcohol, hydroxyethyl cellulose, gelatin (a protein), casein (a protein), and combinations thereof (Nehen: Abstract; columns 3-5; columns 8-11; column 15, lines 16-20).
It would have been obvious to one of ordinary skill in the art include a combination of colloidal stabilizers such as polyvinyl alcohol in combination with hydroxyethyl cellulose, gelatin or casein in the process of producing polyurea microcapsule of Juang, and produce the claimed invention. One of ordinary skill in the art would have been motivated to so because Nehen provided the guidance to do so by teaching that mixtures of at least two colloidal stabilizers/protective colloids selected from polyvinyl alcohol, hydroxyethyl cellulose, gelatin and casein can be used in the formation of polyurea capsules (Nehen: column 11, lines 20-50). Thus, it would have been obvious to select mixtures of colloidal stabilizers/protective colloids such as polyvinyl alcohol to be used in combination with hydroxyethyl cellulose, gelatin or casein from a list of known colloidal stabilizers/protective colloids to meet the known requirement in forming polyurea capsules.  As such, it is also noted that [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 4, Juang and Nehen teaches the hydrophobic liquid phase contains a core material such as perfume or flavor (Juang: column 9, line 43-44; Nehen: column 15, lines 16-20).
Regarding claims 5 and 6, Juang and Nehen teaches the polyisocyanate include an aliphatic polyisocyanate based on hexamethylene diisocyanate (Juang: column 7, lines 60-end, column 8, lines 1-37, and claims 6 and 13; Nehen: column 3, lines 23-end, and columns 4-5). 
Regarding claim 9, Juang and Nehen teach the emulsion is prepared by emulsifying an oil phase into an aqueous phase and the oil phase contains the core material such as perfume or flavor (Juang: column 6, lines 20-38, and claims 1, 12, 13, 17, 23 and 28; Nehen: columns 3-5, column 11, lines 20-50 and column 15, lines 16-20).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) in view of Nehen et al (31 January 1984; US 4,428,983), as applied to claim 1 above, and further in view of Gizaw et al (6 October 2011; US 2011/0245141 A1). 
The method preparing a capsule composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Juang and Nehen do not teach the step (d) of adding a deposition aid to the capsule slurry of claim 3.
Regarding claim 3, Gizaw teaches microcapsules composition wherein the microcapsule comprises a shell encapsulating a fragrance, and the shell is comprised of polyurea (Abstract; [0011], [0013], [0015]-[0016], [0018], [0020], [0022]-[0023], [0035], [0054]-[0055], [0064], [0066], [0068]; claims 22, 24 and 25). Gizaw teaches the microcapsules are further coated with a cationically charged polymer which increase the stability of the microcapsule and increase the deposition of the microcapsules on surfaces (Abstract; [0011], [0013], [0015], [0020], [0022]-[0023], [0035], [0054]-[0055], [0064], [0066], [0068]; claims 22, 24 and 25).
It would have been obvious one of one of ordinary skill in the art to further include the step of adding a cationically charged polymer after the curing of the capsule slurry, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Gizaw provided the guidance to do so by teaching that a cationically charged polymer can be added to a polyurea capsule slurry so as to form a coating around the shell of the capsules, and such coating of cationically charged polymer around the capsules increase the stability of the microcapsule, as well as, increase the deposition of the microcapsules on surfaces. Thus, an ordinary artisan seeking to maximize the stability of the microcapsules, as well as, the deposition of the polyurea microcapsules onto surfaces, would have looked to adding a cationically charged polymer after the curing of the capsule slurry of Juang and Nehen so as to obtained coated polyurea microcapsules with enhanced stability and deposition onto surfaces, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) in view of Nehen et al (31 January 1984; US 4,428,983), as applied to claim 1 above, and further in view of Stover et al (8 December 2005; US 2005/0271735 A1; previously cited). 
The method preparing a capsule composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Juang and Nehen do not teach the method further comprising step (d) purifying the capsule composition by washing with water, dialfiltration, or centrifugation of claim 7.
Regarding claim 7, Stover teaches a process of encapsulation of hydrophobic organic molecule in a polyurea microcapsules in which the formation of capsules in an emulsion include the addition of a catalyst and such incorporation of a catalyst is for the purpose of speeding the membrane forming reaction of the polyurea capsules (Abstract; [0007]-[0009], [0035], [0051]-[0062], [0064], [0068] and [0071]). Stover teaches a process for encapsulation of a hydrophobic organic molecule in a polyurea microcapsules by interfacial polymerization, the process comprising contacting a) an aqueous phase, and b) a water-immiscible phase comprising a water-immiscible solvent, an aromatic polyisocyanate, and a hydrophobic organic molecule ([0007]-[0009], [0051] and [0053]-[0058]), and thus, forming a polyurea capsule suspension ([0093]). Stover teaches the membrane-forming reaction can be carried out at elevated temperature up to about 70°C ([0074]). Stover teaches a polyurea capsule suspension was filter and washed three times with water ([0099]).  Stover further teaches the microcapsule suspension as obtained from the interfacial reaction still contains residual amounts of stabilizer and/or surfactant and it was observed that washing the capsules with water to remove most of this residual stabilizer and/or surfactant resulted in increased release rates, and more complete release over time ([0145]). Stover teaches the hydrophobic organic molecule is selected form the group consisting of a perfume, a pharmaceutical, a fragrance, a flavoring agent, a pigment and a dye (claim 10).
 It would have been obvious to one of ordinary skill in the art to add the step of washing the cured capsule slurry with water in the method of producing the capsules of Juang and Nehen, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Stover provided the guidance to do so by teaching that the capsule slurry of Juang and Nehen can further be washed with water so as to remove most of this residual stabilizer and/or surfactant resulted in increased release rates, and more complete release over time (Stover: [0145]). Thus, an ordinary artisan provided the guidance from the prior art would looked to washing the capsule slurry of Juang and Nehen so as to remove residual stabilizer and/or surfactant and obtain a purified capsule composition that provide a more complete release over time, and achieve Applicant’s claimed invention with reasonable expectation of success 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juang et al (6 July 1993; US 5,225,118; previously cited) in view of Nehen et al (31 January 1984; US 4,428,983), as applied to claims 1 and 11 above, and further in view of Popplewell et al (14 June 2012; US 2012/0148644 A1; previously cited). 
The method preparing a capsule composition of claims 1 and 11 are discussed above, said discussion being incorporated herein in its entirety.
However, Juang and Nehen do not teach the capsule core further contains a solvent or a core modifier of claim 8 and consumer product of claim 12.
Regarding claim 8, Popplewell teaches a polyurea capsule composition comprising capsules and a capsule formation aid, wherein the capsules contain a polyurea wall and an oil core containing a fragrance, the polyurea wall is formed of a reaction product of a polyisocyanate and a crosslinking agent in the presence of the capsule formulation aid (abstract; [0009]-[0017] and [0048]-[0081]). Popplewell teaches the fragrance is dissolved in a solvent ([0119]-[0154] and [0167]-[0179]).
It would have been obvious to one of ordinary skill in the art to include a solvent in the oil core containing a perfume of the capsule composition of Ouali, and produce the claimed invention. One of ordinary skill in the art would have been motivated do so because Juang, Nehen and Popplewell are commonly drawn to polyurea capsule compositions, and Popplewell provided the guidance for including a solvent in the oil core containing a perfume of the capsule composition of Juang and Nehen. One of ordinary skill in the art would have reasonable expectation of success of including a solvent in the oil core containing a perfume of the capsule composition of Juang and Nehen because Juang also indicated that a solvent may be added to the core so as to dissolve the core material (Juang: column 2, lines 35-44; column 8, lines 40-59). Thus, an ordinary artisan provided the guidance from the prior art would have looked to including a solvent in the oil core of Juang and Nehen so as to the perfume can be dissolved in the solvent, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 12, Popplewell teaches the polyurea microcapsules are incorporated in consumer products ([0118] and [0150]).
It would have been obvious one of ordinary skill in the art to include the polyurea microcapsules of Juang in view of Nehen in consumers products, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Popplewell provided the guidance to do so by teaching that polyurea microcapsules are well suited for use in a variety of well-known consumer products such as laundry detergent and fabric softeners, liquid dish detergents, tumble dryer sheets, oral care products, personal care products, foodstuffs, beverages, automatic dish detergents, toothpastes, mouthwashes, as well as hair shampoos and conditioners (Popplewell: [0007], [0118], [0150]). Thus, an ordinary artisan seeking to form a consumer product in which fragrance or perfume are capable of delivery the full benefit of the fragrance or perfume product would have looked to using polyurea fragrance microcapsules of Juang in view of Nehen, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613